    Case 5:20-cv-00002-MFU Document 1-2 Filed 01/21/20 Page 1 of 1 Pageid#: 8
KarlLent
P.O.80x542                                                                             C #I?
                                                                                           Y                    h# l
StuartsDraft,Virginia24477
(540)245-0318
dqurtofrecord@gmail.  com                                                                                           /
Karl
   @ thel-oresoçiety.com                                                                                            l
                                       A ugusta CircuitCourt                                                        1
                                  25th JudicialCircuitofVirginia

'COMMONWEALTHOFVIRGINIA'                                                                                            1
(PLAINTIFF/n)                                                           CaseNo:CR19000366-00(00-02)
                                                                                                                @
                                                                        Notice :JURISDIG ION
                                                                            (natureofparty)
karlIentz



                                       Notice: Jurisdiction (nature ofpartv)
                                                                                                                J
                                                                                J
* Thenatureoftheparty(defendantlisandremainsthatof'man'(non-legalentitylj;      1
                                                                                l
                                                                                /
* Thenatureofthe'PLAINTIFF'isthatof(aJfictionalartificialman-madecreature;legale tity;

* saidn suffersofadisabiIityinthefact'it''g'/it''?beingan''it''lnot?who):                                       !
                                                                                                                l
                             1).n hasnori ghttoprosecute'man'for:
                                     (a)'man',isi
                                                tscreator,and/or;
                                     (b)'man',asauthorhasauthorityoveraIIhecreates),and/o/;
                                                                                         lJ
                             2).ncannotIayclaimfordamages(asnoneexist),and/or;                              I
                             3).ncannotstateaclaim,forbeingdoneawrong,and/or;                               l
                             4)n Cannotstateaclaim ofand orfor''corpusdelicti'';
                              .
                                                                                                            J
                                                                                                            l
                                                                                                            1
                                                                                                            1
*    said'i'asman,havetheright(cf.9thAmend.ltohaveanyandallchargesbebrought l
                                                                                                            l
     before Cour't,and readout by w ay of,VIVA-VOCE,and only m àn and m an alone has
     thecapaci
             tytoverify(his/her)invoice;                                                                    :
                                                                                                            i

                                                                                                          l
* 'i'hereby state thatthe inform ation above istrue,to the bestofm y know ledge,'i' ;
                                                                                                          1
     also confirm thatthe inform ation here isboth accurate and com plete,and relevant
     inform ation has notbeen om itted.


                                                                  '             Respectfull
                                                                                          ysubmi
                                                                                               tted
                                                                                                  /
                                                                        /'         )'
                                                                        '

                                                                                                        /
                                                                                                        l
                                                                  J            a                        ;
                                                                                                        l
                                                                                                        l


1'i'                                                                                                  /
   asmanamnotIi
              ablefornorresponsibleforbeinginInonlcompli
                                                       ancewithstatutescodes;poli
                                                                                de;rul
                                                                                     esandprocedureswhe
                                                                                                      /rein:
     1.     i
            'asman,'i 'am NotIa)signatorytoanycontrud noragreementtobeunderthe'
                                                                              COMMONWEALTHOFVIRGINIA'
                                                                                                    Scontroland/or;
     2.    'i'am not(a1citi
                          zenofthe'COMMONWEALTHOFVIRGINI     A'and/or;
     3.     'i'am notrepresentedbyalegalentityand/oc
     4.     '
            i'am notIaJregbteredvoterand/oc
     5.    ThereisnoIor/lawthatrequire mantoanswertothatwhichhecreates,(alegalenti
                                                                                 ty)
